MEMORANDUM **
Paul A. Wesbecher appeals pro se from the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging excessive force. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Whitaker v. Garcetti, 486 F.3d 572, 579 (9th Cir.2007), and we affirm.
The district court properly granted summary judgment on Wesbecher’s excessive force claim because a judgment in his favor would necessarily imply the invalidity of his convictions, and Wesbecher offered no evidence that his convictions have been invalidated. See Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
Defendant Landaker’s motion to supplement the record and motion for leave to file a late brief are granted.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.